Citation Nr: 1228600	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hammertoes on the left foot involving the 4th and 5th toes.

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3. Entitlement to an initial rating in excess of 10 percent for right knee instability.

4. Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome with arthritis of the left knee.

5. Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1977 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the San Diego RO. In this same decision separate ratings were granted for left and right knee instability.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in her claims file. 

The issue of an increased rating for the service-connected right knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to July 13, 2010, the service-connected hammertoes of the left foot involving the 4th and 5th toes were manifested by pain with swelling or fatigue and flare-ups that more closely resembled moderate foot disability.

2. Beginning July 13, 2010, the service-connected hammertoes of the left foot involving the 4th and 5th toes were manifested pain, swelling, weakness, frequent flare-ups, painful motion, and difficulty standing during periods of pain that more closely resembles moderately severe foot disability.

3. The service-connected patellofemoral pain syndrome with arthritis of the left knee is manifested by X-ray evidence of arthritis with full extension and flexion limited to no worse than 90 degrees with additional functional loss on repetitive use.

4. The service-connected left knee instability is no worse than slight throughout the appeal.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to June 13, 2010 for the service-connected hammertoes of the left foot involving the 4th and 5th toes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes (Codes) 5282, 5284 (2011). 

2.  Beginning June 13, 2010, the criteria for a 20 percent rating for the service-connected hammertoes of the left foot involving the 4th and 5th toes have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Codes 5003, 5010, 5260, 5261 (2011). 

3. The criteria for a 20 percent rating, but no higher, for left knee patellofemoral pain syndrome with arthritis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Codes 5003, 5010, 5260, 5261 (2011). 

4. The criteria for an initial rating in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

December 2006 and February 2007 letters provided the Veteran with notice of VA's duties to notify and assist her in the development of her claims consistent with the laws and regulations outlined above. In this regard, the letters informed her of the evidence and information necessary to substantiate her claims, the information required of her to enable VA to obtain evidence in support of her claims, the assistance that VA would provide to obtain information and evidence in support of her claims, and general notice regarding how disability ratings are assigned. She was given notice regarding disability ratings and effective dates of awards consistent with the holding in Dingess. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims. 38 U.S.C.A. § 5103A (West 2002). The Veteran's service treatment records are associated with her claims file, and VA has obtained all pertinent/identified records that could be obtained. The RO arranged for VA examinations that are adequate for rating the disabilities. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA's duty to assist is met. Accordingly, the Board will address the merits of the claims. 


Merits of the Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See generally Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Left Knee

Service connection for a left knee patellofemoral pain syndrome was established in a September 2002 rating decision and a 10 percent rating was assigned at that time.

During the course of the current appeal the disability was recharacterized to include arthritis and a separate rating was assigned for left knee instability.

The Veteran contends her left knee disability is worse because it stiffens up after sitting for a while and it locks up intermittently when she is walking. She also reports left knee popping and grating, and that the disability prevents her from walking and interferes with her work as a vocational nurse. See the April 2009 substantive appeal.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Codes 5003, 5010 (2011). Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Code 5010 (2011). The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Code 5010. In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under Code 5003. 38 C.F.R. § 4.71a, Code 5010, Note 1 (2011). 

A claimant who has arthritis and instability of the knee may be rated separately under Code 5003 and Code 5257, and rating a knee disability under both of these codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2011). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). However, a separate rating must be based on additional compensable disability. 

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011). 

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a , Diagnostic Code 5259 (2011). 

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261, limitation of extension of the leg, provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees). 

A fee-based examination in February 2007 notes the Veteran's complaints of left knee stiffness and giving way with prolonged walking, and pain twice a week that lasted for approximately 3 hours and was rated 7/10 in intensity. The pain was precipitated by physical activity and relieved by rest and medication. During periods of pain she could function with medication. She denied having any incapacitating episodes and there is no prosthetic implant of the joint.

On examination, the Veteran's gait and posture were noted to be within normal limits and she did not require assistive devices for ambulation. The left knee showed signs of tenderness, but there was no evidence of recurrent subluxation, "locking" pain, joint effusion, or crepitus. The range of motion demonstrated was full with 0 degrees of extension without pain and 140 degrees of flexion but with pain at the end range. With repetition, the left knee is additionally limited by fatigue, weakness, lack of endurance, and incoordination, but without limitation in joint function in degrees. The ligaments were abnormal with slight instability and the medial and lateral meniscus test was abnormal with slight severity. X-rays of the left knee revealed early osteoarthritis.

Private treatment records in June 2008 note complaints of knee pain that occurred when the Veteran was standing; it was noted that she worked 12 hour shifts on a surgical ward and developed excruciating knee pain and mild edema.

A June 2008 VA telephone note indicates the Veteran complained of having knee pain for more than 1 month. The pain was especially noted on walking with some occasional swelling and numbness. The pain was worse at night and was rated 7/10. At work, she had no time to sit and rest during her 12 hour shifts.  During a period when her pain was 2/10 she reported that her knee was sometimes unstable, gave out, or could not bear weight. She had discomfort in her knee and sometimes heard or felt a pop in the knee. The knee did not look deformed and she was able to bend and straighten it. She was not limping and the knee was not hot, red, swollen, or painful to the touch.

July 2008 X-rays revealed degenerative arthritis.

An October 2008 VA treatment record indicate she had 1 1/2 month duration of knee pain with a burning sensation.

Another fee-based examination was provided in February 2009 and the Veteran complained of a squeezing, burning, aching knee pain that was 8/10 in severity. She reported weakness, stiffness, swelling, giving way, lack of endurance, and locking, and denied heat, redness, fatigability, and dislocation. The Veteran's posture continued to be within normal limits, but her gait was noted to be limping. The left knee showed tenderness and crepitus, but there were no signs of edema, effusion, weakness, redness, heat, guarding of movement, subluxation, genu recurvatum, or locking pain. The range of motion demonstrated was extension to 0 degrees without pain and flexion to 120 degrees with pain at the end range. With repetition the joint function was additionally limited by fatigue, weakness, lack of endurance and incoordination, but there was no additional limitation in degrees.  The ligaments continued to show slight instability and the meniscus tests still showed slight abnormality.

An April 2009 VA treatment record indicates the Veteran continued to have left knee pain with no concrete indication for surgery; steroid injections were not effective. The left knee was less warm than the right, there was no effusion, and the cruciates were stable.

A July 2010 fee-based examination indicates the Veteran reported having left knee flare-ups once a day that lasted 24 hours with a severity of 10/10. The flare-ups were precipitated by physical activity, walking, and lying in bed, and were alleviated by medication and heat and cold therapy. During flare-ups she had an inability to walk up and down stairs and stand for long periods of time. There were effects on her posture and limitation of motion that was described as an inability to stand or walk for long periods of time. She denied any incapacitation during the past 12 months and she did not have any joint replacement. In addition to symptoms previously reported, she also complained of knee deformity.

On examination, the Veteran's posture and gait were normal. The left knee showed no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, genu recurvatum, or locking pain, but there was crepitus and tenderness. The left knee demonstrated full extension with pain at 0 degrees and flexion to 90 degrees with pain at the end range. With repetition she was able to achieve 100 degrees of flexion. Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination. The cruciate ligaments continued to show slight instability while the collateral ligaments were within normal limits. The meniscus test was also within normal limits.

In light of the above evidence involving range of motion, which shows full extension and a noncompensable level of limitation of flexion, separate ratings are not assignable under Codes 5260 and 5261. See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004). However, other factors may be considered in determining whether the current 10 percent rating may be increased.

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, an evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2011). 

Although limitation of flexion has been demonstrated but not at a compensable level, the examination findings of additional functional loss with repetition and the Veteran's reported symptoms and limitations provide competent, credible evidence that a higher rating may be assignable.  When this evidence is considered along with other evidence that shows her pain was managed with medication and that she did not require the use of an assistive device despite functional loss with repetition, the Board finds that the disability picture that more closely approximates an increased rating to 20 percent. 

Thus, the Board concludes that the service-connected patellofemoral pain syndrome with left knee arthritis may be assigned a rating of 20 percent.

Consideration was given to under other diagnostic codes but there is no clinical evidence of ankylosis or dislocated semilunar cartilage, removal of symptomatic semilunar cartilage, or tibia and fibula impairment, Code 5256, 5258, 5259, and 5262 are not applicable. 38 C.F.R. § 4.71a.

Regarding the separately rated left knee instability, the instability is shown to be no worse than mild throughout the appeal. VA examiners have consistently found minimal findings in this regard and the Veteran has not had any complaints that would suggest anything worse than mild instability. Although she reported that her knee gave way, there is no evidence that she required a knee brace for support.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1) (2011). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left knee disabilities are contemplated by the schedular criteria and include symptoms such as pain, mild instability, and functional loss with repetition.  None of the examiners have reported an exceptional disability picture with symptoms not represented in the rating schedule. While the Veteran maintains his pain is significant, she reported that this was managed with medication and she was only shown on one examination to have a limp. In sum, there is no indication that the average industrial impairment from her left knee disabilities would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that the rating criteria are adequate. The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Hammertoes

Service connection for hammertoes of the 5th toe, left foot was established in a February 2003 rating decision and assigned a 10 percent rating at that time under 38 C.F.R. § 4.71a, Code 5284. 

In the August 2007 rating decision the RO continued the 10 percent rating but the scope of the disability was extended to include the 4th toe of the left foot.

The Veteran contends her left foot hammertoes are worse because she has to buy expensive shoes to help alleviate the excruciating pain in her feet that she has when she has to wear footwear. See the April 2009 substantive appeal.

38 C.F.R. § 4.71a, Code 5282 pertains specifically to hammertoes; however, since it provides a maximum rating of 10 percent only when all toes of one foot are affected and a 0 percent rating for individual toes, the disability was rated by analogy under another Diagnostic Code 5284, for other foot injuries. Foot injuries that are moderate are assigned a 10 percent rating and moderately severe injuries are assigned a 20 percent rating. 38 C.F.R. § 4.71a. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel noted that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel  concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98. 

A March 2008 fee-based examination notes the Veteran's complaints of constant pain in the 4th and 5th toes of the left foot that is crushing, aching, and sharp, and 8/10 in intensity. Pain was elicited by physical activity and relieved by medication and wet soaks. She was able to function with medication during her pain. She had pain at rest but not weakness, stiffness, swelling, and fatigue. With walking or standing she had pain and swelling but not weakness, stiffness, or fatigue. She had a history of surgery in service and in 2002.

An examination of the left foot did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual wear pattern and she did not require assistive devices for ambulation. The left ankle demonstrated dorsiflexion to 20 degrees and plantar flexion to 45 degrees. Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no indication of malunion to the os calcis or astralgus. Tenderness was found on the left foot but there was no evidence of painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the great toe and her gait was normal. Pes cavus, pes planus, hallux valgus, and hallux rigidus were not present and she did not have any limitation in standing or walking.

A February 2009 fee-based examination notes the Veteran's complaints of left foot pain in the 4th and 5th toes that occurred twice a day with each episode lasting 2 hours. The quality and intensity of the pain was unchanged since the last examination. Precipitating and alleviating factors were also unchanged as was her ability to function during pain with medication. At rest, the Veteran did not have pain, weakness, stiffness, swelling, or fatigue. With standing or walking she had pain and fatigue, but not weakness, stiffness, or swelling. On examination, of the left foot there was no sign of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern and she did not require any assistive device for ambulation. There was tenderness of the left foot but there was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability. There was active motion in the metatarsophalangeal joint of the great toe. Pes cavus, pes planus, hallux valgus, and hallux rigidus were not present and she did not have any limitation in standing or walking. 

On July 2010 fee-based examination, the Veteran complained of pain in the entire foot that occurred 4 times a day and lasted 2 hours per episode. The quality and intensity of the pain was the same as reported in prior examinations. There was also no change in precipitating and alleviating factors, but at times she did have to get off of her feet during periods of pain. At rest, she had pain and stiffness but not weakness, swelling or fatigue. While standing or walking she had pain, weakness, and swelling but not stiffness or fatigue. The Veteran was currently on light duty and it was recommended that she be transferred to another position at work.

On examination, the Veteran's gait and posture were normal.  The feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe pattern and she did not require any assistive device for ambulation. Examination of the left ankle yielded negative findings. The left foot revealed painful motion but not edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the left great toe. Pes cavus, pes planus, hallux valgus, hallux rigidus, and hammertoes were not present. There was no limitation in standing or walking but she did require foot supports. Foot pain was alleviated by corrective shoe wear. X-rays revealed degenerative joint disease of the first metatarsophalangeal joint, which was considered a residual of her hammertoes.

Although the Veteran is shown to have a primary complaint of left foot pain throughout the course of the appeal, the Board finds that based on the July 2010 examination, the overall disability picture increased to the point where the service-connected left foot hammertoes more closely approximates the criteria for moderately severe foot disability. 

Prior to the July 2010 examination, the Veteran's hammertoes were manifest by pain with swelling or fatigue while walking or standing; there was no evidence of stiffness or weakness. Examinations revealed foot tenderness, but painful motion was not present. Flare-ups were limited to twice a day. She appeared to function sufficiently with medication and she did not use any assistive device to walk. Thus, the Board concludes that no worse than moderate foot disability was demonstrated during this period.

Beginning July 13, 2010, the Veteran reported having twice as many flare-ups of foot pain per day and reported having to get off of her feet during periods of pain. She also had painful foot motion, which was not previously found on examinations. With standing or walking she increased symptoms with pain, weakness, and swelling. The record shows that she worked as a surgical nurse, which required being on her feet for the entirety of her 12 hour shift, and that her disability impacted her to the point where she was placed on light duty and recommended for a job transfer. Given the increase in symptoms and impact on her functioning, a higher rating of 20 percent for moderately severe foot disability is approximated.

A higher rating of 30 percent for severe foot disability is not assigned since she did not need an assistive device to walk, she had a normal gait, the range of ankle motion was not affected, and there was no evidence of abnormal weight bearing, callosities, or unusual shoe wear pattern.

The Board concludes that a preponderance of the evidence is in favor of a rating of 20 percent, but not higher, beginning July 13, 2010 for the service connected left foot hammertoes.

The Board has considered whether referral for an extraschedular rating is appropriate for the Veteran's service-connected left foot hammertoes under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left foot hammertoes are contemplated by the schedular criteria set forth in Diagnostic Code 5284, which provides a 10 percent rating for moderate disability, a 20 percent evaluation for moderately severe disability, and a 30 percent evaluation for severe disability. The symptoms reported by the Veteran and findings noted on examinations are contemplated in the schedular criteria. No examiner has reported an exceptional disability picture with symptoms not contemplated in the rating schedule. Although the Veteran's disability impacted her employment to the point she was put on light duty, it is not considered exceptional since the Veteran's job required her to be on her feet for excessive periods of time beyond what an individual would normally have to endure. Thus, an increase in symptoms during these times are expected. In sum, there is no indication that the average industrial impairment from the left foot hammertoes would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

Prior to July 13, 2010, a rating in excess of 10 percent for hammertoes on the left foot involving the 4th and 5th toes is denied.

Beginning July 13, 2010, a rating of 20 percent for hammertoes on the left foot involving the 4th and 5th toes is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating of 20 percent for left knee patellofemoral pain syndrome with arthritis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for left knee instability is denied.


REMAND

Additional development is needed in regard to the claim for increased ratings for the service-connected right knee disabilities.  

The Veteran contends that her right knee disabilities are more disabling than reflected in the current ratings. A May 2007 VA treatment record indicates that the Veteran had filed a retirement claim in relation to her right knee. Medical records associated with the claim are not of record and may be pertinent to the current appeal. Consequently, these records must be sought.

Additional VA treatment records since April 2009 must also be added to the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all VA treatment records for the service-connected right knee disabilities since April 2009 and associate the records with the claims file.

2. Ascertain if the Veteran has received any non-VA treatment for her right knee since June 2008 and provide the Veteran with the necessary authorizations for the release of those private treatment records. Associate all newly obtained records with the claims file. If unsuccessful in obtaining any medical records identified by the Veteran, inform her and provide her an opportunity to submit copies of the outstanding medical records. 

3. Have the Veteran provide specific information regarding any retirement claim she filed that is associated with her right knee disability. Take appropriate steps to secure copies of medical records to associate with the claim and a copy of any decision rendered. 

4. Review the claims file to ensure that the above-directed development has been completed in full. If any development is incomplete, take corrective measures. Complete any other appropriate development, to include if necessary, any additional VA examinations.  

4.  Then, consider all of the evidence of record and readjudicate the Veteran's claim. If any benefit sought is denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


